     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 1 of 11




                                                                          Page 1 of 11

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JASON P. REED,

                   Plaintiff,

v.                                                         4:18cv472-WS/EMT

CENTURION OF FLORIDA, LLC,
and J. FABREGAS-SCHINDLER,

                   Defendants.



                     ORDER GRANTING DEFENDANTS’
                    MOTION FOR SUMMARY JUDGMENT

      Before the court is the magistrate judge's report and recommendation (ECF

No. 65) docketed February 8, 2021. The magistrate judge recommends that

Defendants’ motion for summary judgment (1) be granted as to Plaintiff’s Eighth

Amendment claim regarding Defendants’ failure to renew Plaintiff’s low bunk

pass; but (2) be denied as to Plaintiff’s Eighth Amendment claim regarding

Defendants’ failure to renew Plaintiff’s restricted activity pass. Defendants have

filed objections (ECF No. 66) to those portions of the magistrate judge’s report and

recommendation dealing with the Plaintiff’s restricted activity pass. Plaintiff has
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 2 of 11




                                                                         Page 2 of 11

filed no objections to the magistrate judge’s report and recommendation and has

not responded to Defendants’ objections. Based on the record before it, the

undersigned has determined that Defendant's motion for summary judgment should

be granted in toto.

                                         I.

      The magistrate judge summarized the record undisputed material facts as

follows:

         In late September 2017, while in FDOC custody, Plaintiff
      underwent surgery for double inguinal hernias (ECF No. 55-1 at 4–5).
      Dr. Osvaldo Contarini performed the surgery at the Reception and
      Medical Center (RMC) in Lake Butler, Florida (id. at 4). Once
      released from Dr. Contarini’s care, Plaintiff was sent to the infirmary,
      where the provider prescribed Colace and a scrotal support for two
      weeks, along with Lortab, and indicated Plaintiff could engage in
      activity “as tolerated” (id. at 28). The provider’s notes indicate there
      was to be a consult for scheduling passes for a low bunk; no
      prolonged standing, pushing, pulling, or lifting; and “lay in” for five
      days (id. at 29).

         Plaintiff returned to Dr. Contarini for a post-operative appointment
      on October 17, 2017 (ECF No. 55-1 at 34). Dr. Contarini noted
      Plaintiff appeared “well healed” (id.). Seven months later, on May 24,
      2018, Plaintiff submitted a sick-call request to the medical department
      at Madison to renew the low bunk and restricted activity passes (id. at
      25). The medical department received the request on May 29, and
      Plaintiff saw a nurse on June 1 (id. at 24–25). The nurse noted
      Plaintiff was requesting renewal of his low bunk and restricted
      activity passes, which were set to expire on June 13, and forwarded
      Plaintiff’s chart to a doctor for review (id. at 24). A notation in
      Plaintiff’s chart, dated June 7, 2018, states “Can’t have pass —hernias
      repaired > 6 mo. ago” (id.). The accompanying signature is illegible
Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 3 of 11




                                                                       Page 3 of 11

(id.). Although it is not clear, for purposes of this Report and
Recommendation, the undersigned assumes the signature is that of
Defendant Dr. Fabregas-Schindler.

   The doctor’s decision apparently was not communicated to Plaintiff
because Plaintiff submitted another request and saw a nurse on July 6
(id. at 23). The nurse informed Plaintiff that “MD” denied his request
for passes on June 7 (id). Plaintiff “vocalized understanding” and
expressed no concerns (id.). The next day, Plaintiff submitted an
inmate request explaining his need for the low bunk pass and noting it
was based not only on the prior surgery but also on the fact that he
had bilateral carpal tunnel syndrome and an abnormally fused foot
bone (id. at 15). Three days later, on July 10, Plaintiff submitted a
request complaining about being assessed a $5 co-pay without
renewal of his passes (id. at 14). Medical staff advised Plaintiff that
his medical records indicated he initiated a sick call visit and saw a
nurse on June 1, that the nurse referred his chart to the doctor, and that
the doctor denied the request because it had been more than six
months since his hernia repair (id.). Medical staff also advised
Plaintiff that assessment of the co-pay was appropriate (id.).

   Plaintiff complained again about the co-pay in an inmate request
submitted on July 29 (id. at 13). Plaintiff also complained that his
requests were being ignored “without a visit and well-fare [sic] check
of surgical sight [sic]” (id.). He said he needed the passes because of
“an abnormally fused bone restricting jumping up and down from top
bunk; and bi-lateral [sic] carpal tunnel restricting climbing and grip
abilities” (id.). Plaintiff submitted yet another request on July 31,
essentially repeating the matters set forth in the prior requests but
adding that since being on full-duty work, he had been experiencing
pain and numbness and had to spend a weekend in bed after being
required to lift fifty-pound bags of groceries and boxes of food (id. at
16–18). Plaintiff stated his passes had recently expired and he was
“still sore and the left surgical sight [sic] just closed up and still ha[d]
some scab on it” (id. at 17). He again mentioned that the bottom bunk
pass was for an abnormally fused bone, “which restricts dropping
from any distances,” and bilateral carpal tunnel syndrome, “which
restricts [his] grip and climbing abilities” (id.). In response to the July
Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 4 of 11




                                                                      Page 4 of 11

29 and July 31 requests, Plaintiff was advised that he had an
upcoming appointment with the doctor and could address the issues
then (id. at 13, 16).

   Plaintiff saw Defendant Dr. Fabregas-Schindler on August 8, 2018
(id. at 22). Dr. Fabregas-Schindler noted Plaintiff claimed he was told
he could not do any work for eighteen months after his surgery (id.).
Dr. Fabregas-Schindler observed Plaintiff’s left foot deformity and bi-
lateral carpal tunnel syndrome and “cleared” Plaintiff for a low bunk
pass for one year (id.). Three days later, on August 11, Plaintiff
submitted a sick-call request stating he was “having severe pains in
[the] surgical sight [sic], getting worse every week,” and that it felt
like his “groind [sic] muscles [were] detaching from [his] pelvic
muscles” (id. at 21). He said it hurt to “even stand in [the] chow line”
and that he had “sharp pain when [he] [sat] up out of bed and a little
swelling also” (id.). Plaintiff said he recently “went back to full blown
unrestricted duties, and in last 2½ weeks pain and discomfort ha[d]
increased exponentially” (id.).
  Plaintiff saw a nurse on August 17 and said the surgical site had
been “hurting for a couple of weeks” (id. at 20). He complained of
bilateral pain under the incision site, with the left side being the most
painful (id.). The nurse examined Plaintiff’s surgical site and noted no
apparent distress, intact skin, and minor swelling in the left inguinal
area (id.). The nurse forwarded Plaintiff’s chart to a doctor to rule out
“any adhesions/failed surgery” (id.).

   Plaintiff says he received a “lay-in pass” on August 28 (ECF No. 8
at 9). He says he put in a sick call and saw a male nurse to whom he
“explained everything going on and pains and everything” (id.).
Plaintiff alleges the nurse examined him and “saw the bruising, the
swelling, and the scabs” (id. at 9–10); no such observations, however,
appear in Plaintiff’s chart (see ECF No. 55-1 at 20). Plaintiff alleges
the nurse referred him for an MRI and to see the doctor (see ECF No.
8 at 10). Plaintiff’s chart indicates only that the nurse advised Plaintiff
that his chart was pending review with the medical provider and that
Plaintiff “verbalized understanding” (ECF No. 55-1 at 20).
Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 5 of 11




                                                                     Page 5 of 11

  Dr. Fabregas-Schindler saw Plaintiff on August 29. Plaintiff
advised that he “was lifting something & felt something rip” (id.). Dr.
Fabregas-Schindler examined Plaintiff and observed a palpable
inguinal hernia on the left side (id.). Dr. Fabregas-Schindler assessed
recurrent inguinal hernia on the left side and referred Plaintiff for
surgery (id.). In the surgical consultation request, Dr. Fabregas-
Schindler noted Plaintiff had been doing well since the hernia repair
“until recently, when he lifted something heavy . . . [and] felt a rip and
now has excruciating pain” (id. at 35). Dr. Fabregas-Schindler
indicated Plaintiff had a “defect” in the left groin and that the “region
[was] very painful on palpation” (id.). She rendered a provisional
diagnosis of recurrent left inguinal hernia and requested an “urgent”
surgical evaluation and treatment recommendation (id.).

   Later that day, Plaintiff submitted an inmate request stating he
refused medical services from RMC and any other FDOC facility “in
order to pursue on [his] own capacity upon release” (id. at 12). The
following day, on August 30, Plaintiff submitted another inmate
request reiterating his refusal to “pursue surgery through F.D.O.C.
channels” and stating he would “pursue surgery on [his] own capacity
upon release” (id. at 11). Plaintiff submitted a third such request on
September 6, in which he alleged a failure to follow Dr. Contarini’s
orders regarding post-operative care and claimed he was injured as a
direct result thereof (id. at 10).

   Despite his objections, Plaintiff was transported to RMC for a
general surgery consultation on September 11 (id. at 19). The surgeon
noted no complaints or distress and found no distinct hernia; he
nevertheless recommended a CT scan of Plaintiff’s pelvis and a
follow-up appointment (id.). Plaintiff returned to Madison the same
day, with no complaints (id.). On September 17, 2018, a member of
the medical staff at Madison completed a request for a CT scan (id.;
ECF No. 58 at 20). By that time, Dr. Fabregas-Schindler no longer
worked for Centurion (see ECF No. 55-2 at 6).

   Plaintiff commenced this civil rights action shortly thereafter, on
October 18, 2018 (ECF No. 1). A CT scan conducted several months
later, on January 10, 2019, revealed “small bilateral inguinal hernias
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 6 of 11




                                                                          Page 6 of 11

      right side greater than left” (ECF No. 58 at 19).

ECF No. 65 at 5–11.

                                          II.

      The magistrate judge recommended that Defendants’ motion for summary

judgment as to Plaintiff’s claim regarding his restricted activity pass be denied

“based on Centurion’s alleged [six-month] policy regarding restricted activity

passes and Dr. Fabregas-Schindler’s failure to renew Plaintiff’s restricted activity

pass upon its expiration.” ECF No. 65 at 20. Unlike the magistrate judge, the

undersigned finds that the undisputed facts do not raise an inference that either

Centurion or Dr. Fabregas-Schindler acted with deliberate indifference to

Plaintiff’s serious medical needs.

      The surgeon who performed Plaintiff’s double inguinal hernia operation on

September 27, 2017, noted in the medical record (ECF No. 55–1 at 28-9) that

Plaintiff should do no prolonged standing, pushing, pulling or lifting following the

surgery. The surgeon did not indicate how long such a restriction should remain in

place. See also id. at 4, 9. In late May of 2018, when Plaintiff submitted his written

request for pass renewals and was soon after seen by a nurse pursuant to that

request, neither Plaintiff—on his request form (id. at 25)—nor the nurse—on

Plaintiff’s medical chart (id. at 24)—indicated that Plaintiff was experiencing any
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 7 of 11




                                                                         Page 7 of 11

post-surgery problems or otherwise explained why Plaintiff’s restricted activity

pass should be renewed. The nurse forwarded Plaintiff’s renewal-request form and

medical chart to Dr. Fabregas-Schindler, the Site Medical Director, for review.

On June 7, 2019, more than eight months after Plaintiff’s surgery and more than

seven months after the surgeon, Dr. Contarini, noted on October 17, 2017, that

Plaintiff appeared “well healed,” Dr. Fabregas-Schindler denied Plaintiff’s request

for pass renewals without seeing or examining him, noting—on Plaintiff’s medical

chart (id.)—that it had been more than six months since his surgery. Even

assuming that Dr. Fabregas-Schindler relied on a “blanket” six-month policy

regarding restricted activity passes, such reliance would not support a finding of

deliberate indifference given the information then available to Dr. Fabregas-

Schindler.

      On August 8, two months after her initial denial of Plaintiff’s pass-renewal

requests, Dr. Fabregas-Schindler saw Plaintiff in response to Plaintiff’s informal

grievances (id. at 13, 16–18) dated July 29 and 31, 2018. In those grievances,

Plaintiff asserted that the doctor’s reliance on a “blanket” six-month policy was

“without merit,” given that he was experiencing soreness and numbness at his

surgical site and that he suffered from both an abnormally fused foot bone and

carpal tunnel syndrome, compromising his ability to get into and out of an upper
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 8 of 11




                                                                           Page 8 of 11

bunk. Plaintiff also asserted that Dr. Contarini told him that eighteen (18) to

twenty-four (24) months were needed for full recovery from his hernia operation.

After seeing Plaintiff, Dr. Fabregas-Schindler renewed Plaintiff’s low bunk pass

but again declined to renew his restrict activity pass. Plaintiff immediately filed a

formal grievance (ECF No. 58 at 25-7), again suggesting that the doctor denied

renewal of his restricted activity pass based on a “blanket” policy mandating

cancellation of passes six (6) months after surgery. Plaintiff’s formal grievance was

denied by response dated August 16, explaining: “A record review indicates that

you were evaluated by the Doctor again and your low bunk pass was reinstated.

These policies are set up as a guideline but as indicated by the reinstatement of

your [low-bunk] pass, the Site Medical Director has the final authority.” Id. at 28

(emphasis added). Plaintiff thereafter appealed the denial of his formal grievance to

the Secretary of the Department of Corrections. That appeal was denied with the

following explanation: “It is the responsibility of your health care staff to

determine the appropriate treatment regimen for the condition you are

experiencing, including medical passes. . . . [I]nmates do not have the right to

dictate how medical passes are written.” Id. at 31.

      On August 11, 2018, Plaintiff submitted an inmate sick-call request,

explaining that, with his recent return to “full-blown unrestricted duties,” his “pain
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 9 of 11




                                                                             Page 9 of 11

and discomfort ha[d] increased exponentially.” ECF No. 55–1 at 21. He was seen

by a nurse on August 17, who noted no apparent distress, intact skin, and minor

swelling in the left inguinal area. Id. at 20. The nurse forwarded Plaintiff’s chart to

Dr. Fabregas-Schindler, who saw Plaintiff on August 29. Plaintiff advised the

doctor that he “was doing well until recently, when he lifted something heavy. He

felt a rip and now has excruciating pain.” Id. at 35. After finding that Plaintiff’s left

groin region was “very painful on palpitation,” Dr. Fabregas-Schindler referred

Plaintiff to a surgeon for further evaluation. Id. at 35. Although Plaintiff soon after

submitted multiple inmate requests (id. at 10–12), stating that he refused to pursue

additional surgery while in the care of Florida Department of Corrections, Plaintiff

was transported for a general surgery consultation on September 11. The surgeon,

Dr. Gupta, found no palpable mass, swelling, or distinct hernia, but recommended

a CT scan of Plaintiff’s pelvis and a follow-up exam. Id. at 19, 36. By the time

Plaintiff was seen by Dr. Gupta, Dr. Fabregas-Schindler no longer worked for

Centurion. ECF 55–2 at 6.

      Unlike the magistrate judge, the undersigned concludes that the record

evidence does not show that either Dr. Fabregas-Schindler or Centurion are liable

under the Eighth Amendment for deliberate indifference to Plaintiff’s serious

medical needs. Dr. Fabregas-Schindler understood that, to the extent there was a
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 10 of 11




                                                                            Page 10 of 11

“policy” with regard to post-surgery restricted activity passes, the policy served as

a guideline only and did not preclude her from clearing inmates for passes based on

her informed medical judgment. When Dr. Fabregas-Schindler initially denied

Plaintiff’s request for pass renewals, approximately two months before he was, in

fact, returned to “full-blown unrestricted duties” and without seeing Plaintiff in

person, Plaintiff had described no problems or complaints either on his inmate

request form or to the nurse who saw him during sick call. Later, when Plaintiff

voiced specific concerns, such as pain, numbness, and bruising, Dr. Fabregas-

Schindler saw Plaintiff in person and acted according to her medical judgment,

first renewing Plaintiff’s low bunk pass, later referring Plaintiff to a surgeon for

further evaluation. Dr. Fabregas-Schindler’s actions did not result in a violation of

Plaintiff’s Eighth Amendment rights. As to Centurion, assuming the six-months

“policy” can be attributed to Centurion, there is no evidence that the policy resulted

in or contributed to a violation of Plaintiff’s constitutional rights, much less that it

led to a persistent and widespread practice of violating inmates’ Eighth

Amendment rights.

      Plaintiff having failed to establish a genuine issue of material fact regarding

all issues in this case, it is ORDERED:

      1. The magistrate’s report and recommendation (ECF No. 65) is ADOPTED
     Case 4:18-cv-00472-WS-EMT Document 67 Filed 03/19/21 Page 11 of 11




                                                                       Page 11 of 11

to the extent it addresses Plaintiff’s Eighth Amendment claims regarding his low

bunk pass.

      2. The magistrate judge’s report and recommendation (ECF No. 65) is

REJECTED to the extent it addresses Plaintiff’s Eighth Amendment claims

regarding his restricted activity pass.

      3. Defendants’ motion for summary judgment (ECF No. 55) is GRANTED.

      4. The clerk shall enter judgment, stating: “All claims are dismissed with

prejudice.”

      DONE AND ORDERED this               19th   day of     March      , 2021.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
